Claudia Patricia




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 4, 2014

                                      No. 04-14-00068-CV

                                        Ismael ALDABA,
                                            Appellant

                                                 v.

                                 Claudia Patricia OYERVIDES,
                                            Appellee

                    From the County Court at Law, Val Verde County, Texas
                                  Trial Court No. 3143CCL
                        Honorable Sergio J. Gonzalez, Judge Presiding


                                         ORDER
        On February 28, 2014, the trial court clerk filed a notification of late record stating that
the clerk’s record has not been filed because appellant has failed to pay or make arrangements to
pay the clerk’s fee for preparing the record and that appellant is not entitled to appeal without
paying the fee. It is therefore ORDERED that appellant provide written proof to this court
within ten (10) days of the date of this order that either (1) the clerk’s fee has been paid or
arrangements have been made to pay the clerk’s fee; or (2) appellant is entitled to appeal without
paying the clerk’s fee. If appellant fails to respond within the time provided, this appeal will be
dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b).




                                                      _________________________________
                                                      Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of March, 2014.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court